Per Curt am:
We think the objections made in this case partook somewhat too much of refined technicality. The affidavit would seem to have been made in good faith, and contained all *the substantial essentials, if indeed in some respects it was not even stronger than the rule required. Even if wanting in some respect, the proper practice would have been to permit an amendment. It is but seldom indeed that courts, upon any such purely technical grounds, will deprive a party of a trial upon the merits, and the practice adopted in this case is not to be encouraged. It is claimed that the error, if any, cannot be reviewed in this case. As the record shows *403that plaintiff took an inquest when he had no right to do so, the error is properly reviewable on error or ease made.
The judgment must be reversed, with costs, and a new trial ordered.